Case 2:20-cv-00128-JMS-MJD Document 17 Filed 05/05/20 Page 1 of 6 PageID #: 109




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

RUSSELL BALL,                                         )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:20-cv-00128-JMS-MJD
                                                      )
BRIAN SMITH,                                          )
                                                      )
                              Respondent.             )


          ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS AND
                   DIRECTING ENTRY OF FINAL JUDGMENT

        The petition of Russell Ball for a writ of habeas corpus challenges a prison disciplinary

 proceeding identified as ISF 19-12-0376. For the reasons explained in this Entry, Mr. Ball's habeas

 petition must be denied.

        A. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).

        B. The Disciplinary Proceeding

        On December 18, 2019, Officer Maslin wrote the following Report of Conduct charging
                                                  1
Case 2:20-cv-00128-JMS-MJD Document 17 Filed 05/05/20 Page 2 of 6 PageID #: 110




 Mr. Ball with a violation of code number A-111/113, Conspiracy/Trafficking:

         On 12/18/19 Jennifer Breedlove visited offender Russel[l] Ball #882904 and were
         assigned visitation table # 11. At approx. 10:50 AM Offender Ball looks to his left
         in the direction of the officers desk. In what appears to be a manor [sic] to look out
         while the trafficking occurs. At 10:51 Visitor Breedlove takes her left hand to her
         waist and removes what appears to be an item. Visitor Breedlove lifts the white
         plate and places the item under the plate on the table. Offender Ball then lifts the
         plate and places his right hand under the plates and removes the item. Offender Ball
         appears to remove the wrapping around the item and continues to attempt to conceal
         the item. At 10:53 it appears as if offender Ball swallows an item, and then removes
         more of the item from the original wrapping. Offender Ball has the 2nd item in his
         left hand under the coke bottle. At 10:54 Offender Ball takes his left hand with the
         item in it and places it in his mouth, and swallows the item as he notices OII Smith
         and Kennedy approach him.

 Dkt. 1-1 at 3. The report further notes that: "GTL phone call 12/17/19 at 17:08 18SC phone #3

 supports offender Ball conspiring to traffic[.]" Id. Mr. Ball was placed in restrictive housing on the

 same day of the incident. Id. at 2.

         Mr. Ball received the Notice of Disciplinary Hearing Screening Report on January 6, 2020.

 Dkt. 8-3. He pleaded not guilty and requested a lay advocate. Id.; dkt. 8-4. He also requested video

 evidence of the visit, the recording of the GTL phone call, and testimony from Jennifer Breedlove.

 Dkt. 8-3.

         The Disciplinary Hearing Board provided the following summary of the video footage of

 the visit:

         On 01.09.2020 I Sgt Criss reviewed the date and time as requested by you. During
         the time reviewed, I observed your visitor place her hand inside of her shirt. She
         then retrieves an item and places it under a plate that is on the table where you are
         seated. I then see that additional staff enter the area. As they remove you from the
         area I see that you place something in your mouth as you are removed from the
         area.

 Dkt. 8-6. The Court has reviewed the video, which the respondent filed as an ex parte exhibit, and

 finds that this report accurately describes its contents.




                                                    2
Case 2:20-cv-00128-JMS-MJD Document 17 Filed 05/05/20 Page 3 of 6 PageID #: 111




        Sgt. Criss also reviewed the following GTL telephone transcript, sent by email from Officer

 Maslin of Mr. Ball's December 17, 2019, 5:08 pm call:

         RUSSELL BALL 882904 @2[:]18 C: i have to do 1 of thoes cause 3 are too lumpy
        O: alright that is fine pleases do that so i can take care of everything C: i tried 3 but
        it makes it look like i have hard nipples i dont want to do that O: thats fine i wanted
        1 for myself but that is fine

 Dkt. 8-7.

        A disciplinary hearing was held on January 9, 2020. Mr. Ball told the Disciplinary Hearing

 Officer (DHO): "They gave me a urinalysis and I passed. I was also placed in a dry cell, and

 nothing was found." Dkt. 8-5. The DHO considered the staff report and the physical and video

 evidence and found Mr. Ball guilty of code A-111/113. Id. Mr. Ball received a deprivation of 53

 days earned credit time and a one-step demotion in credit earning class. Id.

        Mr. Ball appealed to the Facility Head and the IDOC Final Reviewing Authority, but

 neither appeal was successful. Dkts. 8-8, 8-9. He then filed a petition for a writ of habeas corpus

 pursuant to 28 U.S.C. § 2254.

        C. Analysis

        Mr. Ball presents two grounds for habeas relief, neither of which are cognizable federal

 constitutional claims: (1) the case number on the conduct report does not match the case number

 on the other case documents; and (2) prior to his disciplinary hearing, he was placed in the

 restrictive housing unit without a hearing. Dkt. 1; dkt. 15.

             1. Conduct Report Number

        Mr. Ball states that "[t]he Report of Conduct shows an incorrect case number different from

 other documents as stated in his administrative appeals." Dkt. 15 at 2. The respondent concedes

 that Mr. Ball "is correct that it appears the conduct report shows a different case number from the

 other documents associated with the case: two extra digits appear at the end of the case number on

                                                   3
Case 2:20-cv-00128-JMS-MJD Document 17 Filed 05/05/20 Page 4 of 6 PageID #: 112




 the conduct report." Dkt. 8 at 7. On the Report of Conduct, case number ISF 19-12-0376 is

 followed by a superscript of "74." Dkt. 8-1. Other than these two additional numbers, the case

 numbers match the Screening Report and the Report of Disciplinary Hearing.

         These additional two digits are nothing more than scrivener's error and did not prejudice

 Mr. Ball or violate his due process rights. Mr. Ball does not claim that he received inadequate

 notice of his charge or that he was unable due to this error to defend the charge against him. As

 such, Mr. Ball's first ground challenging his disciplinary conviction fails.

             2. Pre-Disciplinary Hearing Restrictive Housing Placement

         Mr. Ball argues that he was unlawfully placed in disciplinary segregation without a hearing

 while prison officials investigated his charge. Dkt. 1 at 2. Mr. Ball states that he "was punished,

 denied property[,] clothing, rights and privileges that he would have had in Admin. Seg. and

 General Population." Id.

         “[I]n all habeas corpus proceedings under 28 U.S.C. § 2254, the successful petitioner must

 demonstrate that he ‘is in custody in violation of the Constitution or laws or treaties of the United

 States.’” Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). “It

 is the custody itself that must violate the Constitution. Accordingly, prisoners who are not seeking

 earlier or immediate release are not seeking habeas corpus relief.” Washington v. Smith, 564 F.3d

 1350, 1350 (7th Cir. 2009). In other words, “a habeas corpus petition must attack the fact or

 duration of one’s sentence; if it does not, it does not state a proper basis for relief.” Id. Typically,

 in the context of prison disciplinary proceedings, this means that in order to be considered “in

 custody,” the petitioner must have been deprived of good-time credits, Cochran v. Buss, 381 F.3d

 637, 639 (7th Cir. 2004) (per curiam), or of credit-earning class, Montgomery v. Anderson, 262




                                                    4
Case 2:20-cv-00128-JMS-MJD Document 17 Filed 05/05/20 Page 5 of 6 PageID #: 113




 F.3d 641, 644-45 (7th Cir. 2001). When such a sanction is not imposed, the prison disciplinary

 officials are “free to use any procedures it chooses, or no procedures at all.” Id. at 644.

        Mr. Ball’s placement in disciplinary segregation did not include the loss of earned credit

 time or a demotion in credit class. Therefore, he was not “in custody” under § 2254, and his request

 for relief on this ground must be denied.

        D. Conclusion

        “The touchstone of due process is protection of the individual against arbitrary action of

 the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Ball to the relief he seeks.

 Accordingly, Mr. Ball's petition for a writ of habeas corpus must be denied and the action

 dismissed.

        The petitioner's motion for immediate consideration, dkt. [13], is granted to the extent

 that the Court has now ruled on the petition.

        Judgment consistent with this Entry shall now issue.

        IT IS SO ORDERED.



              Date: 5/5/2020


 Distribution:

 RUSSELL BALL
 882904
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

                                                   5
Case 2:20-cv-00128-JMS-MJD Document 17 Filed 05/05/20 Page 6 of 6 PageID #: 114




 Monika P. Talbot
 INDIANA ATTORNEY GENERAL
 monika.talbot@atg.in.gov




                                       6
